Title: From Thomas Jefferson to John Taggert, 13 October 1806
From: Jefferson, Thomas
To: Taggert, John


                        
                            Sir
                            
                            Washington Oct. 13. 06
                        
                        Your kind offers of service on a former occasion, & my being without any commercial correspondent in
                            Philadelphia induces me to trouble you with the request to procure for me the articles below-mentioned, & to send them
                            to Richmond to the address of Messrs. Gibson & Jefferson of that place. be so good also as to forward the bill of
                            the cost & charges to myself & it shall be remitted without delay. Accept my salutations & assurances of great
                            respect.
                        
                            Th: Jefferson
                            
                        
                        
                            1. tierce of linseed oil, say 44 galls.
                            250. lb of unground white lead
                            
                        ½of whiting
                            100. lb Spanish brown.
                        
                    